                                                                                      Case 2:19-cv-01197-JCM-BNW Document 76
                                                                                                                          74 Filed 02/08/21
                                                                                                                                   02/01/21 Page 1 of 4



                                                                                  1    ADAM K. BULT, ESQ., Nevada Bar No. 9332
                                                                                       abult@bhfs.com
                                                                                  2    EMILY A. ELLIS, ESQ., Nevada Bar No. 11956
                                                                                       eellis@bhfs.com
                                                                                  3    BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                       100 North City Parkway, Suite 1600
                                                                                  4    Las Vegas, NV 89106-4614
                                                                                       Telephone: 702.382.2101
                                                                                  5    Facsimile: 702.382.8135

                                                                                  6    MATTHEW A. WOOLF, ESQ. (Pro Hac Vice)
                                                                                       mwoolf@bakerdonelson.com
                                                                                  7    BAKER DONELSON BEARMAN
                                                                                       CALDWELL & BERKOWITZ, PC
                                                                                  8    201 St. Charles Avenue, Suite 3600
                                                                                       New Orleans, LA 70170
                                                                                  9    Telephone: 504.566.5200
                                                                                       Facsimile: 504.636.4000
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                       Attorneys for Defendant/Counterclaimant
                                                                                 11    Enwave Las Vegas LLC
                                            100 North City Parkway, Suite 1600
                                                Las Veg as, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13                              UNITED STATES DISTRICT COURT

                                                                                 14                                    DISTRICT OF NEVADA

                                                                                 15    VENETIAN CASINO RESORT, LLC, a                CASE NO.: 2:19-cv-01197-JCM-DJA
                                                                                       Nevada limited liability company,
                                                                                 16
                                                                                                    Plaintiff,                        STIPULATION AND [PROPOSED]
                                                                                 17                                                  ORDER FOR EXTENSION OF TIME
                                                                                       v.                                            FOR ENWAVE LAS VEGAS LLC TO
                                                                                 18                                                     RESPOND TO INTERVENOR-
                                                                                       ENWAVE LAS VEGAS LLC, a Delaware              DEFENDANT/ COUNTERCLAIMANT
                                                                                 19    limited liability company,                     GRAND CANAL SHOPS II, LLC’S
                                                                                                                                            COUNTERCLAIM
                                                                                 20                 Defendant.

                                                                                 21
                                                                                       ENWAVE LAS VEGAS LLC, a Delaware
                                                                                 22    limited liability company,                             [FIRST REQUEST]
                                                                                 23                 Counterclaimant,
                                                                                 24    v.
                                                                                 25    VENETIAN CASINO RESORT, LLC, a
                                                                                       Nevada limited liability company, and
                                                                                 26    INTERFACE GROUP-NEVADA, INC., a
                                                                                       Nevada corporation,
                                                                                 27
                                                                                                    Counterdefendants.
                                                                                 28

                                                                                                                                 1
                                                                                      22160372.4
                                                                                      Case 2:19-cv-01197-JCM-BNW Document 76
                                                                                                                          74 Filed 02/08/21
                                                                                                                                   02/01/21 Page 2 of 4



                                                                                  1    GRAND CANAL SHOPS II, LLC, a
                                                                                       Delaware limited liability company,
                                                                                  2
                                                                                                       Counterclaimant,
                                                                                  3
                                                                                       v.
                                                                                  4
                                                                                       VENETIAN CASINO RESORT, LLC, a
                                                                                  5    Nevada limited liability company,
                                                                                  6                    Counterdefendant.
                                                                                  7           Defendant/Counterclaimant ENWAVE LAS VEGAS LLC (“Enwave”), by and through its

                                                                                  8   counsel of record the law firm of Brownstein Hyatt Farber Schreck, LLP and Baker Donelson

                                                                                  9   Bearman Caldwell & Berkowitz, PC; Plaintiff/Counter Defendant VENETIAN CASINO
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   RESORT, LLC (“Venetian”) and Counter Defendant INTERFACE GROUP-NEVADA, INC.

                                                                                 11   (“Interface”), by and through their counsel of record the law firm of Dickinson Wright PLLC and
                                            100 North City Parkway, Suite 1600
                                                Las Veg as, NV 89106-4614




                                                                                 12   Mintz & Gold, LLP; and Intervenor/Defendant/Counterclaimant GRAND CANAL SHOPS II, LLC
                                                      702.382.2101




                                                                                 13   (“GCS”), by and through its counsel of record the law firm of Santoro Whitmire (hereinafter

                                                                                 14   collectively “the Parties”), hereby stipulate and agree pursuant to Local Rule 7-1 and Local Rule

                                                                                 15   IA 6-1 to extend the current deadline of February 1, 2021, for Enwave to file its response to GCS’s

                                                                                 16   Counterclaim (filed on January 11, 2021) (ECF No. 68) as follows:

                                                                                 17           1.     On January 11, 2021, GCS filed its Counterclaim against Enwave (ECF No. 68);

                                                                                 18           2.     Enwave’s response to GCS’s Counterclaim is currently due February 1, 2021;

                                                                                 19           3.     Enwave sought an extension of this deadline and, as a professional courtesy, the

                                                                                 20   Parties have agreed to briefly extend the deadline for Enwave’s response to GCS’s Counterclaim;

                                                                                 21   and

                                                                                 22           4.     Accordingly, the Parties hereby stipulate, subject to this Court’s approval, that the

                                                                                 23   deadline for Enwave to respond to GCS’s Counterclaim is extended to February 11, 2021, and

                                                                                 24   request that the Court enter an order providing the same. This is the first request to extend the

                                                                                 25   deadline for Enwave to respond to GCS’s Counterclaim, and the Parties submit that good cause

                                                                                 26   exists for this extension and that it is not intended for purposes of delay.

                                                                                 27   ...

                                                                                 28   ...

                                                                                                                                        2
                                                                                      22160372.4
                                                                                      Case 2:19-cv-01197-JCM-BNW Document 76
                                                                                                                          74 Filed 02/08/21
                                                                                                                                   02/01/21 Page 3 of 4



                                                                                  1    DATED: February 1, 2021.                         DATED: February 1, 2021.

                                                                                  2
                                                                                       DICKINSON WRIGHT PLLC                            BROWNSTEIN HYATT FARBER
                                                                                  3                                                     SCHRECK, LLP

                                                                                  4
                                                                                       BY: /s/ Michael N. Feder                         BY: /s/ Emily A. Ellis
                                                                                  5    MICHAEL N. FEDER, ESQ.                           ADAM K. BULT, ESQ.
                                                                                       mfeder@dickinson-wright.com                      abult@bhfs.com
                                                                                  6    3883 Howard Hughes Parkway, Suite 800            EMILY A. ELLIS, ESQ.
                                                                                       Las Vegas, NV 89169                              eellis@bhfs.com
                                                                                  7                                                     100 North City Parkway, Suite 1600
                                                                                       PETER GUIRGUIS, ESQ.                             Las Vegas, NV 89106-4614
                                                                                  8    guirguis@mintzandgold.com
                                                                                       SCOTT KLEIN, ESQ.                                MATTHEW A. WOOLF, ESQ.
                                                                                  9    klein@mintzandgold.com                           (Pro Hac Vice)
                                                                                       MINTZ & GOLD, LLP                                mwoolf@bakerdonelson.com
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10    600 Third Avenue                                 BAKER DONELSON BEARMAN
                                                                                       New York, NY 10016                               CALDWELL & BERKOWITZ, PC
                                                                                 11                                                     201 St. Charles Avenue, Suite 3600
                                            100 North City Parkway, Suite 1600




                                                                                       Attorneys for Plaintiff/Counterdefendant         New Orleans, LA 70170
                                                Las Veg as, NV 89106-4614




                                                                                 12    Venetian Casino Resort, LLC
                                                                                                                                        Attorneys for Defendant/Counterclaimant
                                                      702.382.2101




                                                                                 13                                                     Enwave Las Vegas LLC
                                                                                       DATED: February 1, 2021.
                                                                                 14
                                                                                       SANTORO WHITMIRE
                                                                                 15
                                                                                       BY: /s/ James E. Whitmire
                                                                                 16    NICHOLAS J. SANTORO, ESQ.
                                                                                       nsantoro@santoronevada.com
                                                                                 17    JAMES E. WHITMIRE, ESQ>
                                                                                       jwhitmire@santoronevada.com
                                                                                 18    10100 W. Charleston Blvd., Suite 250
                                                                                       Las Vegas, N 89135
                                                                                 19
                                                                                       Attorneys for Intervenor-Defendant/Counter
                                                                                 20    claimant Grand Canal Shops II, LLC

                                                                                 21

                                                                                 22
                                                                                                                         IT ISORDER
                                                                                                                               SO ORDERED:
                                                                                 23                               IT IS SO ORDERED
                                                                                                                         DATED this _______ day of ________________, 2021.
                                                                                 24                               DATED: 4:50 pm, February 08, 2021

                                                                                 25
                                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                                                 26
                                                                                                                  BRENDA WEKSLER
                                                                                 27                               UNITED STATES MAGISTRATE JUDGE

                                                                                 28

                                                                                                                                    3
                                                                                      22160372.4
                                                                                      Case 2:19-cv-01197-JCM-BNW Document 76
                                                                                                                          74 Filed 02/08/21
                                                                                                                                   02/01/21 Page 4 of 4



                                                                                  1   Respectfully submitted by:

                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP

                                                                                  3
                                                                                      BY: /s/ Emily A. Ellis
                                                                                  4   ADAM K. BULT, ESQ.
                                                                                      abult@bhfs.com
                                                                                  5   EMILY A. ELLIS, ESQ.
                                                                                      eellis@bhfs.com
                                                                                  6   100 North City Parkway, Suite 1600
                                                                                      Las Vegas, NV 89106-4614
                                                                                  7
                                                                                      MATTHEW A. WOOLF, ESQ.
                                                                                  8   (Pro Hac Vice)
                                                                                      mwoolf@bakerdonelson.com
                                                                                  9   BAKER DONELSON BEARMAN
                                                                                      CALDWELL & BERKOWITZ, PC
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   201 St. Charles Avenue, Suite 3600
                                                                                      New Orleans, LA 70170
                                                                                 11
                                            100 North City Parkway, Suite 1600




                                                                                      Attorneys for Defendant/Counterclaimant
                                                Las Veg as, NV 89106-4614




                                                                                 12   Enwave Las Vegas LLC
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28

                                                                                                                                4
                                                                                      22160372.4
